Opinion of the Court by
Chief Justice Hobson—
Affirming.
Mary Thompson brought this suit against her husband, Landon Thompson, for a divorce and alimony. She alleged in her petition that Thompson had abandoned her and lived in adultery with another woman. Ey an amended petition she alleged that they had lived separate and apart for over five years. An attachment was taken out which was levied on some land that he *609owned; proof was taken, and on final bearing the circuit court adjudged her a divorce and allowed her alimony in the sum of $425. Landon Thompson appeals.'
The proof shows that Landon Thompson before he deserted his wife and went off with another woman, was running a store in partnership with his brother; that he sold his interest in the store for $1,000, which was paid him, and that he also sold a team for which he got $250. He left his wife and daughter living on a small piece of land that he owned, the daughter being about fourteen years old. He afterwards inherited some land worth about $300, and in addition to this owns a one-fifth interest in the homestead that is now occupied by his mother. We conclude from all the evidence that, including the money he took away with him, all his property would be worth from $1,800 to $2,100. In a case like this where the wife has been deserted, a liberal allowance should be made her. The amount fixed by the circuit court is not unreasonable or excessive. The defendant’s conduct was without palliation or excuse.
Judgment affirmed.